J-S48040-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                 :    IN THE SUPERIOR COURT OF
                                                 :         PENNSYLVANIA
                                                 :
                v.                               :
                                                 :
                                                 :
    KYLIEFF BROWN                                :
                                                 :
                       Appellant                 :    No. 2986 EDA 2019

            Appeal from the PCRA Order Entered September 26, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0001530-2008


BEFORE: KUNSELMAN, J., KING, J., and McCAFFERY, J.

MEMORANDUM BY McCAFFERY, J.:                                 FILED JANUARY 5, 2021

        Appellant Kylieff Brown (Appellant) appeals from the Court of Common

Pleas of Philadelphia County’s dismissal of his petition filed under the Post

Conviction Relief Act (PCRA).1 Appellant claims that the PCRA court erred in

denying his petition without an evidentiary hearing, as his claims of ineffective

assistance of plea counsel (for failing to investigate, failing to request a pre-

sentence     investigation,    and    failing   to   call   mitigation   witnesses)   are

meritorious. We affirm.

        The PCRA court summarizes this case’s history as follows:

              On May 31, 2007, [Appellant] was arrested and charged,
        with various offenses, under two Bills of Information, including[:]
        Possession With Intent to Deliver (PWID) and Criminal Conspiracy.
        On May 29, 2012, [Appellant] entered into two negotiated guilty
        pleas and was immediately sentenced, in accordance with the
        terms of the plea agreement, to concurrent periods of probation
____________________________________________


1   42 Pa.C.S. §§ 9541-9546.
J-S48040-20


     of [three] years on each of the charges of PWID and Conspiracy.
     This sentence was to be served consecutively to his negotiated
     sentence of confinement on the other unrelated Bill of
     Information. [CP-51-CR-0010456-2009.]

           Subsequently, on June 13, 2016, at the conclusion of his
     jury trial before the Honorable Rose Marie DeFino-Nastasi,
     [Appellant] was convicted on the charge of PWID and was
     sentenced on September 9, 2016, to a period of confinement of
     40 to 80 months. [CP-51-CR-0001138-2014.] This conviction
     resulted in a direct violation of the above referenced plea
     agreement on the charges of PWID and [C]onspiracy.

            On September 23, 2016, the Court found [Appellant] in
     violation of probation and imposed consecutive sentences of
     confinement in a state correctional facility of [two to four] years
     on the PWID charge and [two to four] years on the Conspiracy
     charge, resulting in an aggregate sentence of [four to eight] years,
     to be served consecutively to any sentence he was then currently
     serving.    On October 24, 2016, [Appellant] filed a timely
     counseled Notice of Appeal to [this Court] at 3398 EDA 2016, [and
     this Court] affirmed his [judgment] of sentence on April 6, 2018.

            On August 28, 2018, [Appellant] timely filed the instant pro
     se PCRA Petition[.] On September 21, 2018, Zak T. Goldstein,
     Esq., was appointed as counsel to represent [Appellant.] On
     March 19, 2019, Mr. Goldstein filed an amended PCRA petition on
     behalf of [Appellant]. On May 9, 2019, the Commonwealth filed
     its motion to dismiss. On August 9, 2019, the Court [ ] issued its
     notice, pursuant to [Pa.R.Crim.P. 907], advising Counsel and
     [Appellant] that it intended to dismiss [Appellant’s] petition within
     twenty days of issuance. On September 26, 2019, receiving no
     response, the Court issued an Order dismissing [Appellant’s] PCRA
     Petition as being without merit.

           On October 21, 2019, [Appellant] timely filed the instant
     Notice of Appeal to [this Court]. On October 22, 2019, [the PCRA
     court] filed and served on [Appellant] an Order, pursuant to
     [Pa.R.A.P. 1925(b)], directing [Appellant] to file and serve a
     Statement of Errors Complained of on Appeal, within 21 days of
     [the PCRA court’s] order. On November 12, 2019, [Appellant]
     timely filed his [Statement].

PCRA Ct. Op., 1/29/20, at 1-3 (footnotes omitted).


                                     -2-
J-S48040-20



      “When reviewing the denial of a PCRA petition, our standard of review

is limited to examining whether the PCRA court’s determination is supported

by evidence of record and whether it is free of legal error.” Commonwealth

v. Pew, 189 A.3d 486, 488 (Pa. Super. 2018) (citation omitted), appeal

denied, 200 A.3d 939 (Pa. 2019).       There is no absolute right to a PCRA

hearing, and we review dismissal without a hearing “to determine whether the

PCRA court erred in concluding that there were no genuine issues of material

fact and in denying relief without an evidentiary hearing.” Commonwealth

v. Burton, 121 A.3d 1063, 1067 (Pa. Super. 2015) (en banc).

      Appellant argues that plea counsel was ineffective in failing to

investigate prior to the violation of probation (VOP) hearing, failing to call

mitigation witnesses, and failing to request a pre-sentence investigation (PSI),

and that the court erred in dismissing Appellant’s PCRA petition without a

hearing because “[a]t a minimum, the PCRA court should have heard from the

[potential mitigation] witnesses before determining that their testimony would

not have made a difference in its sentencing decision.” Appellant’s Brief at

12.

      The Commonwealth responds that although Appellant submitted three

letters from potential character witnesses, only one (a letter from Appellant’s

mother) stated that the witness was available and willing to testify at the VOP

hearing. Commonwealth’s Brief at 9. Further, the Commonwealth argues that

Appellant has made no argument as to how this proposed testimony would

have had any impact on the court’s sentencing decision. Id.

                                     -3-
J-S48040-20



      The PCRA court reports that the proposed testimony “would have had

no effect on mitigating [its] imposition of the same sentence he would have

received but for his initial plea agreement, as the [PCRA court] was well aware

of [Appellant’s] character.” PCRA Ct. Op. at 10 (footnote and citation to record

omitted).

      We first evaluate Appellant’s claim that the PCRA court erred in

dismissing his petition without a hearing, and then proceed to examine his

ineffectiveness claims. When evaluating a claim that a PCRA court erred in

denying a hearing prior to dismissal, we examine the PCRA issues in light of

the record “to determine whether the PCRA court erred in concluding that

there were no genuine issues of material fact and in denying relief without an

evidentiary hearing.” Commonwealth v. Springer, 961 A.2d 1262, 1264

(Pa. Super. 2008). “There is no absolute right to an evidentiary hearing on a

PCRA petition, and if the PCRA court can determine from the record that no

genuine issues of material fact exist, then a hearing is not necessary.”

Commonwealth v. Jones, 942 A.2d 903, 906 (Pa. Super. 2008) (citation

omitted).   Rule 907 provides that PCRA petitions may be dismissed sans

hearing if the PCRA court determines “that there are no genuine issues

concerning any material fact and that the defendant is not entitled to post-

conviction collateral relief, and no purpose would be served by any further

proceedings . . . .” Pa.R.Crim.P. 907(1).

      Here, the PCRA court’s observation that Appellant’s direct probation

violation would have resulted in the same sentence the court would initially

                                     -4-
J-S48040-20



have imposed absent Appellant’s plea deal supports its decision that a hearing

would have served no purpose, as the proposed testimony did not raise a

genuine issue of material fact.    Our review of the record reveals that the

Commonwealth lobbied for a weightier sentence at Appellant’s VOP sentencing

hearing. See N.T., 9/23/16, at 12-18. Further, the judge was already familiar

with Appellant at this point, and thus character testimony was unlikely to alter

his perspective.   Because the record reflects that the PCRA court put a

substantial amount of thought into its sentencing decision, and because

Appellant has not established that there is a genuine issue of material fact,

this argument is unavailing.

      The remainder of Appellant’s claims sound in ineffective assistance of

plea counsel. Counsel is presumed to have been effective, and the petitioner

must bear the burden of proving ineffectiveness. Commonwealth v. Ligons,

971 A.2d 1125, 1137 (Pa. 2009). To prevail on such a claim, a petitioner

must establish that the underlying claim has arguable merit, counsel did not

have a reasonable basis for their actions or inaction, and the petitioner

suffered prejudice as a result of counsel’s deficient performance. Id. Failure

to establish any of the three prongs of this test is fatal to the claim. Id.

      Here, our analysis of Appellant’s ineffectiveness claim regarding his

proposed mitigation testimony reveals that Appellant cannot establish

prejudice, as the PCRA court’s conclusion that the proposed testimony would

have had no impact is supported by the record. Thus, that claim fails. See

Ligons, 971 A.2d at 1137.

                                      -5-
J-S48040-20



        Appellant next suggests that plea counsel was ineffective for failing to

request that the court order a PSI prior to its imposition of sentence.

Appellant’s Brief at 19-22. The PCRA court points out that a PSI had been

conducted as part of the sentencing proceedings for the case that triggered

the VOP proceedings.       PCRA Ct. Op. at 9.       Further, the same lawyer

represented Appellant in both proceedings.       Id. at 8.   Because counsel is

presumed effective, we must presume counsel was familiar with the

presentence report. Finally, the court seemed intent that Appellant should

receive an undoing of the “benefit of the bargain” of his plea deal, and also

seemed very familiar with Appellant. Thus, even if Appellant had successfully

borne the persuasive burden of establishing deficient performance, he cannot

establish prejudice. See Ligons, 971 A.2d at 1137.

        Finally, Appellant makes a nebulous claim that plea counsel failed to

prepare for his VOP hearing, and should be found ineffective on that basis.

Upon review of the transcript, this Court cannot agree. Appellant’s Brief at

13. The PCRA court reports that “Counsel and [Appellant] clearly appeared to

be prepared to proceed with the hearing.” PCRA Ct. Op. at 8. The hearing

took place shortly after Appellant’s sentencing hearing before Judge DeFino-

Nastasi, and the two hearings involved substantially identical preparation and

argument.     Because Appellant has not established prejudice, this broader

iteration of his ineffectiveness claim too must fail. See Ligons, 971 A.2d at

1137.

        Order affirmed.

                                      -6-
J-S48040-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/05/2021




                          -7-